Exhibit 10.3

THIRD AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

WELLS TIMBERLAND OPERATING PARTNERSHIP, L.P.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I   DEFINED TERMS    1 ARTICLE II   PARTNERSHIP FORMATION
AND IDENTIFICATION    10   2.01 Formation    10   2.02 Name, Office and
Registered Agent    10   2.03 Partners    11   2.04 Term and Dissolution    11  
2.05 Filing of Certificate and Perfection of Limited Partnership    12   2.06
Certificates Describing Partnership Units and Special Partnership Units    12
ARTICLE III   BUSINESS OF THE PARTNERSHIP    12 ARTICLE IV   CAPITAL
CONTRIBUTIONS AND ACCOUNTS    13   4.01 Capital Contributions    13   4.02
Additional Capital Contributions and Issuance of Additional Partnership
Interests    13   4.03 Additional Funding    15   4.04 Capital Accounts    15  
4.05 Percentage Interests    15   4.06 No Interest on Contributions    16   4.07
Return of Capital Contributions    16   4.08 No Third Party Beneficiary    16
ARTICLE V   PROFITS AND LOSSES; DISTRIBUTIONS    16   5.01 Allocation of Profit
and Loss    16   5.02 Distribution of Cash    18   5.03 REIT Distribution
Requirements    20   5.04 No Right to Distributions In Kind    20   5.05
Limitations of Return of Capital Contributions    20   5.06 Distributions Upon
Liquidation    20   5.07 Substantial Economic Effect    21 ARTICLE VI   RIGHTS,
OBLIGATIONS AND POWERS OF THE GENERAL PARTNER    21   6.01 Management of the
Partnership    21   6.02 Delegation of Authority    23   6.03 Indemnification
and Exculpation of Indemnitees    24   6.04 Liability of the General Partner   
26   6.05 Reimbursement of General Partner    27   6.06 Outside Activities    27
  6.07 Employment or Retention of Affiliates    27   6.08 General Partner
Participation    28   6.09 Title to Partnership Assets    28   6.10
Miscellaneous    28 ARTICLE VII   CHANGES IN GENERAL PARTNER    28   7.01
Transfer of the General Partner’s Partnership Interest    28   7.02 Admission of
a Substitute or Additional General Partner    30   7.03 Effect of Bankruptcy,
Withdrawal, Death or Dissolution of a General Partner    31   7.04 Removal of a
General Partner    31 ARTICLE VIII   RIGHTS AND OBLIGATIONS OF THE LIMITED
PARTNERS    32   8.01 Management of the Partnership    32   8.02 Power of
Attorney    32   8.03 Limitation on Liability of Limited Partners    32   8.04
Ownership by Limited Partner of Corporate General Partner or Affiliate    33  
8.05 Redemption Right    33   8.06 Registration    35   8.07 Redemption of
Special Partnership Units    36

 

- i -



--------------------------------------------------------------------------------

ARTICLE IX   TRANSFERS AND REDEMPTIONS OF LIMITED PARTNERSHIP INTERESTS    37  
9.01 Purchase for Investment    37   9.02 Restrictions on Transfer of Limited
Partnership Interests    37   9.03 Admission of Substitute Limited Partner    38
  9.04 Rights of Assignees of Partnership Interests    39   9.05 Effect of
Bankruptcy, Death, Incompetence or Termination of a Limited Partner    39   9.06
Joint Ownership of Interests    40   9.07 Redemption of Partnership Units    40
ARTICLE X   BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS    40   10.01 Books and
Records    40   10.02 Custody of Partnership Funds; Bank Accounts    40   10.03
Fiscal and Taxable Year    41   10.04 Annual Tax Information and Report    41  
10.05 Tax Matters Partner; Tax Elections; Special Basis Adjustments    41  
10.06 Reports to Limited Partners    42 ARTICLE XI   AMENDMENT OF AGREEMENT;
MERGER    42 ARTICLE XII   GENERAL PROVISIONS    43   12.01 Notices    43  
12.02 Survival of Rights    43   12.03 Additional Documents    43   12.04
Severability    43   12.05 Entire Agreement    43   12.06 Pronouns and Plurals
   43   12.07 Headings    43   12.08 Counterparts    43   12.09 Governing Law   
43

EXHIBIT A

  ALLOCATION OF PARTNERSHIP UNITS   

EXHIBIT B

  NOTICE OF EXERCISE OF REDEMPTION RIGHT   

 

- ii -



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

WELLS TIMBERLAND OPERATING PARTNERSHIP, L.P.

RECITALS

Wells Timberland Operating Partnership, L.P., formerly know as Wells Timber
Operating Partnership, L.P. (the “Partnership”), was formed as a limited
partnership under the laws of the State of Delaware, pursuant to a Certificate
of Limited Partnership filed with the Office of the Secretary of State of the
State of Delaware effective as of November 9, 2005, and amended on November 16,
2006. The Second Amended and Restated Agreement of Limited Partnership dated as
of March 27, 2007 superseded and replaced the First Amended and Restated
Agreement of Limited Partnership dated as of August 22, 2006 between Wells
Timberland REIT, Inc., a Maryland corporation, formerly known as Wells Timber
Real Estate Investment Trust, Inc. (the “General Partner”), and the limited
partner(s) set forth on Exhibit A hereto (the “Limited Partners”) and superseded
and replaced the Agreement of Limited Partnership executed by the parties hereto
as of November 9, 2005. This Third Amended and Restated Agreement of Limited
Partnership is entered into this 5th day of August 2009 between the General
Partner and the Limited Partners, but shall be effective as of July 31, 2009,
and supersedes and replaces the Second Amended and Restated Agreement of Limited
Partnership executed by the parties hereto as of March 27, 2007.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINED TERMS

The following defined terms used in this Agreement shall have the meanings
specified below:

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.

“Additional Funds” has the meaning set forth in Section 4.03 hereof.

“Additional Securities” means any additional REIT Shares (other than REIT Shares
issued in connection with an exchange pursuant to Section 8.05 hereof) or
preferred stock or rights, options, warrants or convertible or exchangeable
securities containing the right to subscribe for or purchase REIT Shares or
preferred stock.



--------------------------------------------------------------------------------

“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expenses of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General Partner, and (iii) to the
extent not included in clause (ii) above, REIT Expenses; provided, however, that
Administrative Expenses shall not include any administrative costs and expenses
incurred by the General Partner that are attributable to Properties or
partnership interests in a Subsidiary Partnership that are owned by the General
Partner directly.

“Advisor” or “Advisors” means the Persons or Persons, if any, appointed,
employed or contracted with by the General Partner and responsible for directing
or performing the day-to-day business affairs of the General Partner, including
any Person to whom the Advisor subcontracts substantially all of such functions.

“Advisory Agreement” means the agreement between the Partnership, the General
Partner and the Advisor pursuant to which the Advisor will direct or perform the
day-to-day business affairs of the General Partner.

“Affiliate” means, (i) any Person that, directly or indirectly, controls or is
controlled by or is under common control with such Person, (ii) any other Person
that owns, beneficially, directly or indirectly, 10% or more of the outstanding
capital stock, shares or equity interests of such Person, or (iii) any officer,
director, employee, partner or trustee of such Person or any Person controlling,
controlled by or under common control with such Person (excluding trustees and
persons serving in similar capacities who are not otherwise an Affiliate of such
Person). For the purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, through the ownership of voting securities or
partnership interests or otherwise.

“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The names and addresses of the Partners, number of Partnership
Units or Special Partnership Units issued to each Partner, and the Agreed Value
of non-cash Capital Contributions as of the date of contribution is set forth on
Exhibit A.

“Appraised Value” means the fair market value of the assets (excluding any
assets which may be readily marked to market) of the Partnership as determined
by an appraisal made by an Independent Appraiser.

“Agreement” means this Third Amended and Restated Agreement of Limited
Partnership of the Partnership, as amended or restated from time to time.

“Articles of Incorporation” means the Articles of Incorporation of the General
Partner filed with the Maryland State Department of Assessments and Taxation, as
amended or restated from time to time.

“Capital Account” has the meaning provided in Section 4.04 hereof.

 

- 2 -



--------------------------------------------------------------------------------

“Capital Contribution” means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset contributed or agreed to be
contributed, as the context requires, to the Partnership by each Partner
pursuant to the terms of the Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.

“Cash Amount” means an amount of cash per Partnership Unit equal to the Value of
the REIT Shares Amount on the date of receipt by the General Partner of a Notice
of Redemption.

“Certificate” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.02 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.

“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Partnership Units” means Partnership Units that are not Preferred
Partnership Units.

“Conversion Factor” means 1.0, provided that in the event that the General
Partner (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares in
REIT Shares, (ii) subdivides its outstanding REIT Shares, or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of REIT Shares (determined without the above assumption)
issued and outstanding on such date and, provided further, that in the event
that an entity other than an Affiliate of the General Partner shall become
General Partner pursuant to any merger, consolidation or combination of the
General Partner with or into another entity (the “Successor Entity”), the
Conversion Factor shall be adjusted by multiplying the Conversion Factor by the
number of shares of the Successor Entity into which one REIT Share is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination. Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event; provided, however, that
if the General Partner receives a Notice of Redemption after the record date,
but prior to the effective date of such dividend, distribution, subdivision or
combination, the Conversion Factor shall be determined as if the General Partner
had received the Notice of Redemption immediately prior to the record date for
such dividend, distribution, subdivision or combination.

 

- 3 -



--------------------------------------------------------------------------------

“Event of Bankruptcy” as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debtor
liquidation law of any jurisdiction, whether now in existence or hereinafter in
effect, either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.

“General Partner” means Wells Timberland REIT, Inc., a Maryland corporation, and
any Person who becomes a substitute or additional General Partner as provided
herein, and any of their successors as General Partner.

“General Partnership Interest” means a Partnership Interest held by the General
Partner that is a general partnership interest.

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as the General Partner, or a director, officer or employee of the General
Partner or the Partnership, and (ii) such other Persons (including Affiliates of
the General Partner or the Partnership) as the General Partner may designate
from time to time, in its sole and absolute discretion.

“Independent Director” means a director of the General Partner who is not an
officer or employee of the General Partner, any Affiliate of an officer or
employee or any Affiliate of (i) any lessee of any property of the General
Partner or any Subsidiary of the General Partner, (ii) any Subsidiary of the
General Partner, or (iii) any partnership that is an Affiliate of the General
Partner.

“Independent Appraiser” means an appraiser of real estate with no material
current or prior business or personal relationship with the Advisor, the
Partnership, the General Partner or the directors of the General Partner, that,
in the determination of the General Partner, is qualified to appraise real
estate by virtue of being engaged to a substantial extent in the business of
rendering opinions regarding the value of assets of the type held by the
Partnership. Membership in a nationally recognized appraisal society such as the
American Institute of Real Estate Appraisers or the Society of Real Estate
Appraisers shall be conclusive evidence of such qualification.

“Issue Price” means the per share price at which the applicable REIT Shares were
offered in the General Partner’s public offering pursuant to which they were
issued, not reduced by any discounted selling commissions or reduced fees that
the General Partner may pay to its Dealer Manager which may have applied to the
purchase of such REIT Shares.

“Joint Venture” means any joint venture or general partnership arrangement in
which the Partnership is a co-venturer or general partner which is established
to acquire one or more real estate assets.

 

- 4 -



--------------------------------------------------------------------------------

“Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto, and any Person who becomes a Substitute or Additional Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.

“Limited Partnership Interest” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.

“Listing” means the approval of the REIT Shares, issued by the General Partner
pursuant to an effective Registration Statement, for trading on a national
securities exchange. Upon such Listing, the shares shall be deemed “Listed.”

“Loss” has the meaning provided in Section 5.01(g) hereof.

“Minimum Limited Partnership Interest” means the lesser of (i) 1% or (ii) if the
total Capital Contributions to the Partnership exceed $50 million, 1% divided by
the ratio of the total Capital Contributions to the Partnership to $50 million;
provided, however, that the Minimum Limited Partnership Interest shall not be
less than 0.2% at any time.

“Mortgages” means, in connection with any mortgage financing provided, invested
in, participated in or purchased by the Partnership, all of the notes, deeds of
trust, mortgages, security interests or other evidences of indebtedness or
obligations, which are secured by or, collateralized by, or applicable to any
Property owned by the borrowers under such notes, deeds of trust, mortgages,
security interests or other evidences of indebtedness or obligations.

“NASAA Guidelines” means the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association.

“Net Assets” means the total assets of the Partnership (other than intangibles)
at cost, before deducting depreciation, reserves for bad debts or other non-cash
reserves, less total liabilities, calculated quarterly by the Partnership on a
basis consistently applied.

“Net Sales Proceeds” means (i) in the case of a transaction described in clause
(A)(i) of the definition of Sale, the proceeds of any such transaction less the
amount of selling expenses incurred by or on behalf of the Partnership,
including all real estate disposition fees, closings costs and legal fees and
expenses; (A)(ii) in the case of a transaction described in clause (ii) of the
definition of Sale, the proceeds of any such transaction less the amount of
selling expenses incurred by or on behalf of the Partnership, including any
legal fees and expenses and other selling expenses incurred in connection with
such transaction; (iii) in the case of a transaction described in clause
(A)(iii) of the definition of Sale, the proceeds of any such transaction
actually distributed to the Partnership from the Joint Venture less the amount
of any selling expenses incurred by or on behalf of the Partnership (other than
those paid by the Joint Venture); (iv) in the case of a transaction described in
clause (A)(iv) of the definition of Sale, the proceeds of any such transaction
(including the aggregate of all payments under a Mortgage on or in satisfaction
thereof other than regularly scheduled interest payments) less the amount of
selling expenses incurred by or on behalf of the Partnership, including all
commissions, closing costs and legal fees and expenses; (v) in the case of a
transaction described in clause (A)(v) of the definition of Sale, the proceeds
of any such transaction less the amount of selling expenses incurred by or on

 

- 5 -



--------------------------------------------------------------------------------

behalf of the Partnership, including any legal fees and expenses and other
selling expenses incurred in connection with such transaction; and (vi) in the
case of a transaction described in clause (B) of the definition of Sale, the
proceeds of such transaction or series of transactions less all amounts
generated thereby which are reinvested in one or more assets as described in
clause (B) of the definition of Sale within 180 days thereafter and less the
amount of any real estate commissions, closing costs, and legal fees and
expenses and other selling expenses incurred by or allocated to the Partnership
in connection with such transaction or series of transactions. Net Sales
Proceeds shall also include any amounts that the General Partner determines, in
its discretion, to be economically equivalent to the proceeds of a Sale. Net
Sales Proceeds shall not include any reserves established by the Partnership in
its sole discretion.

“Notice of Redemption” means the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit B hereto.

“Offer” has the meaning set forth in Section 7.01(c) hereof.

“Offering” means the initial offer and sale by the General Partner and the
purchase by the Dealer Manager (as defined in the Prospectus) of REIT for sale
to the public.

“OP Unitholders” means all holders of Partnership Interests other than any
holder of a Partnership Interest whose interest is represented solely by Special
Partnership Units and/or Preferred Partnership Units.

“Partner” means any General Partner or Limited Partner.

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).

“Partnership” means Wells Timberland Operating Partnership, L.P., a Delaware
limited partnership.

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(d). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).

“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.02 hereof, which
record date shall be the same as the record date established by the General
Partner for a distribution to its shareholders of some or all of its portion of
such distribution.

 

- 6 -



--------------------------------------------------------------------------------

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder (including Common and Preferred
Partnership Units) excluding the Partnership Interests represented by Special
Partnership Units. The allocation of Partnership Units among the Partners shall
be as set forth on Exhibit A, as may be amended from time to time.

“Percentage Interest” means the percentage ownership interest in the Partnership
of each Partner, as determined by dividing the Common Partnership Units owned by
a Partner by the total number of Common Partnership Units then outstanding. The
Percentage Interest of each Partner shall be as set forth on Exhibit A, as may
be amended from time to time.

“Person” means any individual, partnership, corporation, joint venture, trust or
other entity.

“Preferred Partnership Unit” means (i) a Series A Preferred Partnership Unit,
(ii) a Series B Preferred Partnership Unit and (iii) any other Partnership Unit
issued after the date of this Agreement pursuant to Section 4.02 that is
designated as a Preferred Partnership Unit.

“Profit” has the meaning provided in Section 5.01(g) hereof.

“Property” means any timberland or related property or other investment in which
the Partnership holds an ownership interest.

“Prospectus” means the final prospectus delivered to purchasers of REIT Shares
in the Offering.

“Redemption Amount” means either the Cash Amount or the REIT Shares Amount, as
selected by the General Partner in its sole and absolute discretion pursuant to
Section 8.05(b) hereof.

“Redemption Right” has the meaning provided in Section 8.05(a) hereof.

“Redeeming Partner” has the meaning provided in Section 8.05(a) hereof.

“Regulations” means the Federal Income Tax Regulations issued under the Code, as
amended and as hereafter amended from time to time. Reference to any particular
provision of the Regulations shall mean that provision of the Regulations on the
date hereof and any successor provision of the Regulations.

“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.

“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be included
within the definition of General Partner), including taxes, fees and assessments
associated therewith, any and all costs, expenses or fees payable to any
director, officer, or employee of the General Partner, (ii) costs and expenses
relating to any public offering and registration of securities by the General
Partner and all statements, reports, fees and expenses incidental thereto,
including, without limitation, underwriting discounts and selling commissions
applicable to any such offering of securities, and

 

- 7 -



--------------------------------------------------------------------------------

any costs and expenses associated with any claims made by any holders of such
securities or any underwriters or placement agents thereof, (iii) costs and
expenses associated with any repurchase of any securities by the General
Partner, (iv) costs and expenses associated with the preparation and filing of
any periodic or other reports and communications by the General Partner under
federal, state or local laws or regulations, including filings with the
Commission, (v) costs and expenses associated with compliance by the General
Partner with laws, rules and regulations promulgated by any regulatory body,
including the Commission and any securities exchange, (vi) costs and expenses
associated with any 401(k) plan, incentive plan, bonus plan or other plan
providing for compensation for the employees of the General Partner, (vii) costs
and expenses incurred by the General Partner relating to any issuing or
redemption of Partnership Interests, and (viii) all other operating or
administrative costs of the General Partner incurred in the ordinary course of
its business on behalf of or in connection with the Partnership.

“REIT Share” means a share of common stock, par value $0.01 per share, in the
General Partner (or successor entity, as the case may be).

“REIT Shares Amount” means a number of REIT Shares equal to the product of the
number of Partnership Units offered for exchange by a Redeeming Partner,
multiplied by the Conversion Factor as adjusted to and including the Specified
Redemption Date; provided that in the event the General Partner issues to all
holders of REIT Shares rights, options, warrants or convertible or exchangeable
securities entitling the shareholders to subscribe for or purchase REIT Shares,
or any other securities or property (collectively, the “rights”), and the rights
have not expired at the Specified Redemption Date, then the REIT Shares Amount
shall also include the rights issuable to a holder of the REIT Shares Amount of
REIT Shares on the record date fixed for purposes of determining the holders of
REIT Shares entitled to rights.

“Sale” means (A) any transaction or series of transactions whereby: (i) the
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of any Property or portion thereof, including the ground lease of any
Property and including any event with respect to any Property which gives rise
to a significant amount of insurance proceeds or condemnation awards; (ii) the
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the Partnership in any
Joint Venture; (iii) any Joint Venture directly or indirectly (except as
described in other subsections of this definition) in which the Partnership as a
co-venturer or partner sells, grants, transfers, conveys, or relinquishes its
ownership of any Property or portion thereof, including any event with respect
to any Property which gives rise to insurance claims or condemnation awards;
(iv) the Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, conveys, or relinquishes its
interest in any Mortgage or portion thereof (including with respect to any
Mortgage, all payments thereunder or in satisfaction thereof other than
regularly scheduled interest payments) of amounts owed pursuant to such Mortgage
and any event which gives rise to a significant amount of insurance proceeds or
similar awards; or (v) the Partnership directly or indirectly (except as
described in any other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its ownership of any other Property, Mortgage or other
investment owner by the Partnership, directly or indirectly through one or more
of its Affiliates, and any other investment made, directly or indirectly through
one or more of its Affiliates, not previously described in this definition of
any portion thereof, but (B) not including any transaction or series of
transactions specified in clause (A)(i) through (v) above in which the proceeds
of such transaction or series of transactions are reinvested by the Partnership
in one or more such assets within 180 days thereafter.

 

- 8 -



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Preferred Partnership Unit Priority Distribution” means the aggregate
distributions paid and payable with respect to the Series A Preferred Stock of
the General Partner for the current year of the date of the relevant
determination and all prior years, as provided in the Articles of Incorporation.

“Series A Preferred Partnership Units” means the Partnership Units issued to the
General Partner in connection with the issuance of Series A Preferred Stock of
the General Partner, which Partnership Units have the rights, preferences and
privileges designated herein.

“Series B Preferred Partnership Unit Priority Distribution” means the aggregate
distributions paid and payable with respect to the Series B Preferred Stock of
the General Partner for the current year of the date of the relevant
determination and all prior years, as provided in the Articles of Incorporation.

“Series B Preferred Partnership Units” means the Partnership Units issued to the
General Partner in connection with the issuance of Series B Preferred Stock of
the General Partner, which Partnership Units have the rights, preferences and
privileges designated herein.

“Service” means the Internal Revenue Service.

“Special OP Unitholders” mean the holders of Special Partnership Units.

“Special Partnership Unit” means a unit of a series of Partnership Interests,
designated as Special Partnership Units, originally issued to Wells Timberland
Management Organization, LLC. The number of Special Partnership Units
outstanding and the Special Percentage Interests in the Partnership represented
by such Special Partnership Units are set forth on Exhibit A, as such Exhibit
may be amended from time to time. A holder of a Special Partnership Unit shall
have the same rights and preferences as a holder of a Partnership Unit under
this Agreement that is a Limited Partner except as set forth in Sections
7.01(c), 8.05, 8.06 and 8.07.

“Special Percentage Interest” shall mean the percentage ownership interest in
the Partnership of each Special OP Unitholder, as determined by dividing the
Special Partnership Units owned by each Special OP Unitholder by the total
number of Special Partnership Units then outstanding. The Special Percentage
Interest of each Partner shall be as set forth on Exhibit A, as such Exhibit may
be amended from time to time.

“Specified Redemption Date” means the first business day of the month that is at
least 60 business days after the receipt by the General Partner of the Notice of
Redemption.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.

“Subsidiary Partnership” means any partnership of which the partnership
interests therein are owned by the General Partner or a wholly-owned subsidiary
of the General Partner.

 

- 9 -



--------------------------------------------------------------------------------

“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.03 hereof.

“Successor Entity” has the meaning provided in the definition of “Conversion
Factor” contained herein.

“Termination Event” means the termination or non-renewal of the Advisory
Agreement (i) in connection with a merger, sale of assets or transaction
involving the General Partner pursuant to which a majority of the General
Partner’s directors then in office are replaced or removed, (ii) by the Advisor
for “good reason,” as defined in the Advisory Agreement or (iii) by the General
Partner or the Partnership other than for “cause,” as defined in the Advisory
Agreement.

“Transaction” has the meaning set forth in Section 7.01(c) hereof.

“Transfer” has the meaning set forth in Section 9.02(a) hereof.

“Value” means with respect to any security, the average of the daily market
price of such security for the ten consecutive trading days immediately
preceding the date of such valuation. The market price for each such trading day
shall be: (i) if the security is Listed, the sale price, regular way, on such
day, or if no such sale takes place on such day, the average of the closing bid
and asked prices, regular way, on such day, (ii) if the security is not Listed,
the last reported sale price on such day or, if no sale takes place on such day,
the average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or (iii) if the
security is not Listed and no such last reported sale price or closing bid and
asked prices are available, the average of the reported high bid and low asked
prices on such day, as reported by a reliable quotation source designated by the
General Partner, or if there shall be no bid and asked prices on such day, the
average of the high bid and low asked prices, as so reported, on the most recent
day (not more than ten days prior to the date in question) for which prices have
been so reported; provided that if there are no bid and asked prices reported
during the ten days prior to the date in question, the value of the security
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate. In the event the security includes any additional rights,
then the value of such rights shall be determined by the General Partner acting
in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate. When the Value of a security
is being determined for purposes of issuance to an Advisor that is an Affiliate,
such Value as determined by the General Partner is required to be approved by a
majority of the General Partner’s “Independent Directors” (as defined in the
charter of the General Partner).

ARTICLE II

PARTNERSHIP FORMATION AND IDENTIFICATION

2.01 Formation. The Partners hereby agree to form the Partnership pursuant to
the Act and upon the terms and conditions set forth in this Agreement.

2.02 Name, Office and Registered Agent. The name of the Partnership is Wells
Timberland Operating Partnership, L.P. The specified office and place of
business of the

 

- 10 -



--------------------------------------------------------------------------------

Partnership shall be 6200 The Corners Parkway, Norcross, Georgia 30092-3365. The
General Partner may at any time change the location of such office, provided the
General Partner gives notice to the Partners of any such change. The name and
address of the Partnership’s registered agent is The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, New Castle County,
Delaware 19801. The sole duty of the registered agent as such is to forward to
the Partnership any notice that is served on him as registered agent.

2.03 Partners.

(a) The General Partner of the Partnership is Wells Timberland REIT, Inc., a
Maryland corporation. Its principal place of business is the same as that of the
Partnership.

(b) The Limited Partners are those Persons identified as Limited Partners on
Exhibit A hereto, as amended from time to time.

2.04 Term and Dissolution.

(a) The term of the Partnership shall continue in full force and effect until
December 31, 2053, except that the Partnership shall be dissolved upon the first
to occur of any of the following events:

(i) The occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.03(b) hereof;
provided that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of this Agreement;

(ii) The passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full);

(iii) The exchange of all Limited Partnership Interests (other than any of such
interests held by the General Partner or Affiliates of the General Partner); or

(iv) The election by the General Partner that the Partnership should be
dissolved.

(b) Upon dissolution of the Partnership (unless the business of the Partnership
is continued pursuant to Section 7.03(b) hereof), the General Partner (or its
trustee, receiver, successor or legal representative) shall amend or cancel the
Certificate and liquidate the Partnership’s assets and apply and distribute the
proceeds thereof in accordance with Section 5.06 hereof. Notwithstanding the
foregoing, the liquidating General Partner may either (i) defer liquidation of,
or withhold from distribution for a reasonable time, any assets of the
Partnership

 

- 11 -



--------------------------------------------------------------------------------

(including those necessary to satisfy the Partnership’s debts and obligations),
or (ii) distribute the assets to the Partners in kind.

2.05 Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, the Certificate and any and all amendments thereto and all
requisite fictitious name statements and notices in such places and
jurisdictions as may be necessary to cause the Partnership to be treated as a
limited partnership under, and otherwise to comply with, the laws of each state
or other jurisdiction in which the Partnership conducts business.

2.06 Certificates Describing Partnership Units and Special Partnership Units. At
the request of a Limited Partner, the General Partner, at its option, may issue
a certificate summarizing the terms of such Limited Partner’s interest in the
Partnership, including the number of Partnership Units and Special Partnership
Units owned and the Percentage Interest and the Special Percentage Interest
represented by such Partnership Units and Special Partnership Units as of the
date of such certificate. Any such certificate (i) shall be in form and
substance as approved by the General Partner, (ii) shall not be negotiable and
(iii) shall bear a legend to the following effect:

This certificate is not negotiable. The Partnership Units and the Special
Partnership Units represented by this certificate are governed by and
transferable only in accordance with the provisions of the Agreement of Limited
Partnership of Wells Timberland Operating Partnership, L.P., as amended from
time to time.

ARTICLE III

BUSINESS OF THE PARTNERSHIP

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act, provided, however, that such business
shall be limited to and conducted in such a manner as to permit the General
Partner at all times to qualify as a REIT, unless the General Partner otherwise
ceases to qualify as a REIT, (ii) to enter into any partnership, joint venture
or other similar arrangement to engage in any of the foregoing or the ownership
of interests in any entity engaged in any of the foregoing and (iii) to do
anything necessary or incidental to the foregoing. In connection with the
foregoing, and without limiting the General Partner’s right in its sole and
absolute discretion to cease qualifying as a REIT, the Partners acknowledge that
the General Partner’s current status as a REIT and the avoidance of income and
excise taxes on the General Partner inures to the benefit of all the Partners
and not solely to the General Partner. Notwithstanding the foregoing, the
Limited Partners agree that the General Partner may terminate its status as a
REIT under the Code at any time to the full extent permitted under the Articles
of Incorporation. The General Partner shall also be empowered to do any and all
acts and things necessary or prudent to ensure that the Partnership will not be
classified as a “publicly traded partnership” for purposes of Section 7704 of
the Code.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE IV

CAPITAL CONTRIBUTIONS AND ACCOUNTS

4.01 Capital Contributions. The Partners have made capital contributions to the
Partnership in exchange for the Partnership Interests set forth opposite their
names on Exhibit A, as amended from time to time.

4.02 Additional Capital Contributions and Issuance of Additional Partnership
Interests. Except as provided in this Section 4.02 or in Section 4.03, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Interests in respect thereof, in the manner contemplated in this
Section 4.02.

(a) Issuances of Additional Partnership Interests.

(i) General. The General Partner is hereby authorized to cause the Partnership
to issue such additional Partnership Interests in the form of Partnership Units
for any Partnership purpose at any time or from time to time, to the Partners
(including the General Partner) or to other Persons for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partners. Any additional Partnership Interests issued thereby may be issued in
one or more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to Limited
Partnership Interests, all as shall be determined by the General Partner in its
sole and absolute discretion and without the approval of any Limited Partner,
subject to Delaware law, including, without limitation, (i) the allocations of
items of Partnership income, gain, loss, deduction and credit to each such class
or series of Partnership Interests; (ii) the right of each such class or series
of Partnership Interests to share in Partnership distributions; and (iii) the
rights of each such class or series of Partnership Interests upon dissolution
and liquidation of the Partnership; provided, however, that no additional
Partnership Interests shall be issued to the General Partner unless:

(1)(A) the additional Partnership Interests are issued in connection with an
issuance of REIT Shares of or other interests in the General Partner, which
shares or interests have designations, preferences and other rights, all such
that the economic interests are substantially similar to the designations,
preferences and other rights of the additional Partnership Interests issued to
the General Partner by the Partnership in accordance with this Section 4.02 and
(B) the General Partner shall make a Capital Contribution to the Partnership in
an amount equal to the proceeds raised in connection with the issuance of such
shares of stock or other interests in the General Partner;

(2) the additional Partnership Interests are issued in exchange for property
owned by the General Partner with a fair market value, as determined by the
General Partner, in good faith, equal to the value of the Partnership Interests;
or

 

- 13 -



--------------------------------------------------------------------------------

(3) the additional Partnership Interests are issued to all Partners in
proportion to their Percentage Interests.

In addition, the General Partner may acquire Partnership Interests from other
Partners pursuant to this Agreement. In the event that the Partnership issues
Partnership Interests pursuant to this Section 4.02(a), the General Partner
shall make such revisions to this Agreement (without any requirement of
receiving approval of the Limited Partners) as it deems necessary to reflect the
issuance of such additional Partnership Interests and any special rights,
powers, and duties associated therewith.

Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership.

(ii) Upon Issuance of Additional Securities. The General Partner shall not issue
any Additional Securities other than to all holders of REIT Shares, unless
(A) the General Partner shall cause the Partnership to issue to the General
Partner, as the General Partner may designate, Partnership Interests or rights,
options, warrants or convertible or exchangeable securities of the Partnership
having designations, preferences and other rights, all such that the economic
interests are substantially similar to those of the Additional Securities, and
(B) the General Partner contributes the proceeds from the issuance of such
Additional Securities and from any exercise of rights contained in such
Additional Securities, directly and through the General Partner, to the
Partnership; provided, however, that the General Partner is allowed to issue
Additional Securities in connection with an acquisition of a property to be held
directly by the General Partner, but if and only if, such direct acquisition and
issuance of Additional Securities have been approved and determined to be in the
best interests of the General Partner and the Partnership by a majority of the
Independent Directors (as defined in the General Partner’s Amended and Restated
Articles of Incorporation). Without limiting the foregoing, the General Partner
is expressly authorized to issue Additional Securities for less than fair market
value, and to cause the Partnership to issue to the General Partner
corresponding Partnership Interests, so long as (x) the General Partner
concludes in good faith that such issuance is in the best interests of the
General Partner and the Partnership, including without limitation, the issuance
of REIT Shares and corresponding Partnership Units pursuant to an employee share
purchase plan providing for employee purchases of REIT Shares at a discount from
fair market value or employee stock options that have an exercise price that is
less than the fair market value of the REIT Shares, either at the time of
issuance or at the time of exercise, and (y) the General Partner contributes all
proceeds from such issuance to the Partnership. For example, in the event the
General Partner issues REIT Shares for a cash purchase price and contributes all
of the proceeds of such issuance to the Partnership as required hereunder, the
General Partner shall be issued a number of additional Partnership Units equal
to the product of (A) the number of such REIT Shares issued by the General
Partner, the proceeds of which were so contributed, multiplied by (B) a
fraction, the numerator of which is 100%, and the denominator of which is the
Conversion Factor in effect on the date of such contribution.

(b) Certain Deemed Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, the General Partner shall
make Capital Contributions to the Partnership of the proceeds therefrom,
provided that if the proceeds actually

 

- 14 -



--------------------------------------------------------------------------------

received and contributed by the General Partner are less than the gross proceeds
of such issuance as a result of any (i) purchase price discount or (ii) selling
commissions, dealer manager fees or other expenses paid or incurred in
connection with such issuance, then the General Partner shall be deemed to have
made Capital Contributions to the Partnership in the aggregate amount of the
gross proceeds of such issuance and the Partnership shall be deemed
simultaneously to have paid such offering expenses in accordance with
Section 6.05 hereof and in connection with the required issuance of additional
Partnership Units to the General Partner for such Capital Contributions pursuant
to Section 4.02(a) hereof.

(c) Minimum Limited Partnership Interest. In the event that either an exchange
pursuant to Section 8.05 hereof or additional Capital Contributions by the
General Partner would result in the Limited Partners, in the aggregate, owning
less than the Minimum Limited Partnership Interest, the General Partner and the
Limited Partners shall form another partnership and contribute sufficient
Limited Partnership Interests (other than Special Partnership Units) together
with such other Limited Partners so that the limited partners of such
partnership own at least the Minimum Limited Partnership Interest.

4.03 Additional Funding. If the General Partner determines that it is in the
best interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may
(i) cause the Partnership to obtain such funds from outside borrowings, or
(ii) elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise.

4.04 Capital Accounts. A separate capital account (a “Capital Account”) shall be
established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv). If (i) a new or existing Partner acquires an
additional Partnership Interest in exchange for more than a de minimis Capital
Contribution, (ii) the Partnership distributes to a Partner more than a de
minimis amount of Partnership property as consideration for a Partnership
Interest, or (iii) the Partnership is liquidated within the meaning of
Regulation Section 1.704-1(b)(2)(ii)(g), the General Partner shall revalue the
property of the Partnership to its fair market value (as determined by the
General Partner, in its sole and absolute discretion, and taking into account
Section 7701(g) of the Code) in accordance with Regulations
Section 1.704-1(b)(2)(iv)(f). When the Partnership’s property is revalued by the
General Partner, the Capital Accounts of the Partners shall be adjusted in
accordance with Regulations Sections 1.704-1(b)(2)(iv)(f) and (g), which
generally require such Capital Accounts to be adjusted to reflect the manner in
which the unrealized gain or loss inherent in such property (that has not been
reflected in the Capital Accounts previously) would be allocated among the
Partners pursuant to Section 5.01 if there were a taxable disposition of such
property for its fair market value (as determined by the General Partner, in its
sole and absolute discretion, and taking into account Section 7701(g) of the
Code) on the date of the revaluation.

4.05 Percentage Interests. If the number of outstanding Common Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the effective date of
each such increase or decrease to a percentage equal to the number of Common
Partnership Units held by such Partner divided by the aggregate number of Common
Partnership Units outstanding after giving effect to such increase or decrease.
If the Partners’ Percentage Interests are adjusted pursuant to this
Section 4.05, the Profits and Losses for the taxable year in which the
adjustment occurs shall be allocated between the part of the year ending on the
day when the Partnership’s property is revalued by the General Partner and the
part of the year beginning on the following day either (i) as if the taxable
year had

 

- 15 -



--------------------------------------------------------------------------------

ended on the date of the adjustment or (ii) based on the number of days in each
part. The General Partner, in its sole and absolute discretion, shall determine
which method shall be used to allocate Profits and Losses for the taxable year
in which the adjustment occurs. The allocation of Profits and Losses for the
earlier part of the year shall be based on the Percentage Interests before
adjustment, and the allocation of Profits and Losses for the later part shall be
based on the adjusted Percentage Interests.

4.06 No Interest on Contributions. No Partner shall be entitled to interest on
its Capital Contribution, except as expressly provided in this Agreement.

4.07 Return of Capital Contributions. No Partner shall be entitled to withdraw
any part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.

4.08 No Third Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners. In
addition, it is the intent of the parties hereto that no distribution to any
Limited Partner shall be deemed a return of money or other property in violation
of the Act. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Limited Partner is
obligated to return such money or property, such obligation shall be the
obligation of such Limited Partner and not of the General Partner. Without
limiting the generality of the foregoing, a deficit Capital Account of a Partner
shall not be deemed to be a liability of such Partner nor an asset or property
of the Partnership.

ARTICLE V

PROFITS AND LOSSES; DISTRIBUTIONS

5.01 Allocation of Profit and Loss.

(a) Allocating Profits and Losses. Profits (and items thereof) and Losses (and
items thereof) for each fiscal year or other applicable period shall be
allocated among the Partners’ Capital Accounts such that following all
allocations pursuant to Sections 5.01(c), 5.01(d) and Section 5.01(e) and this
Section 5.01(a), the ending Capital Account of each Partner, immediately after
giving effect to such allocations and giving effect to any distributions to
which such Partner is entitled to pursuant to 5.02(b), is, as nearly as
possible, equal to the difference between (i) the amount of the distributions
that would be made to such Partner pursuant to Section 5.06 if (A) the
Partnership were dissolved and terminated at the end of the fiscal year or other
applicable period, (B) its affairs were wound up and each asset on hand at the
end of the fiscal year or other applicable period were sold for cash equal to
its book value (as used in computing Profits and

 

- 16 -



--------------------------------------------------------------------------------

Losses and Capital Accounts), (C) all liabilities of the Partnership were
satisfied (limited with respect to each nonrecourse liability to the fair market
value of the assets securing such liability), and (D) the net assets of the
Partnership were distributed to the Partners in accordance with Section 5.06 and
(ii) such Partner’s share of Partnership Minimum Gain and Partner Nonrecourse
Debt Minimum Gain.

(b) Intentionally Left Blank.

(c) Minimum Gain Chargeback. Notwithstanding any provision to the contrary,
(i) any expense of the Partnership that is a “nonrecourse deduction” within the
meaning of Regulations Section 1.704-2(b)(1) shall be allocated in accordance
with the Partners’ respective Percentage Interests, (ii) any expense of the
Partnership that is a “partner nonrecourse deduction” within the meaning of
Regulations Section 1.704-2(i)(2) shall be allocated to the Partner that bears
the “economic risk of loss” of such deduction in accordance with Regulations
Section 1.704-2(i)(1), (iii) if there is a net decrease in Partnership Minimum
Gain within the meaning of Regulations Section 1.704-2(f)(1) for any Partnership
taxable year, then, subject to the exceptions set forth in Regulations
Section 1.704-2(f)(2), (3), (4) and (5), items of gain and income shall be
allocated among the Partners in accordance with Regulations Section 1.704-2(f)
and the ordering rules contained in Regulations Section 1.704-2(j), and (iv) if
there is a net decrease in Partner Nonrecourse Debt Minimum Gain within the
meaning of Regulations Section 1.704-2(i)(4) for any Partnership taxable year,
then, subject to the exceptions set forth in Regulations Section 1.704(2)(g),
items of gain and income shall be allocated among the Partners in accordance
with Regulations Section 1.704-2(i)(4) and the ordering rules contained in
Regulations Section 1.704-2(j). A Partner’s “interest in partnership profits”
for purposes of determining its share of the nonrecourse liabilities of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be
such Partner’s Percentage Interest.

(d) Qualified Income Offset. If a Partner receives in any taxable year an
adjustment, allocation, or distribution described in subparagraphs (4), (5), or
(6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such deficit Capital Account balance as
quickly as possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d).
After the occurrence of an allocation of income or gain to a Partner in
accordance with this Section 5.01(d), to the extent permitted by Regulations
Section 1.704-1(b), items of expense or loss shall be allocated to such Partner
in an amount necessary to offset the income or gain previously allocated to such
Partner under this Section 5.01(d).

(e) Capital Account Deficits. Loss shall not be allocated to a Limited Partner
to the extent that such allocation would cause a deficit in such Partner’s
Capital Account (after reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain. Any Loss in excess of that limitation shall be allocated to the
General Partner. After the occurrence of an allocation of Loss to the General
Partner in accordance with this Section 5.01(e), to the extent permitted by
Regulations Section 1.704-1(b), Profit shall be allocated to such Partner in an
amount necessary to offset the Loss previously allocated to each Partner under
this Section 5.01(e).

 

- 17 -



--------------------------------------------------------------------------------

(f) Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer, or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.

(g) Definition of Profit and Loss. “Profit” and “Loss” and any items of income,
gain, expense, or loss referred to in this Agreement shall be determined in
accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Sections 5.01(c), 5.01(d), or 5.01(e).

(h) Allocation for Tax Purposes. All allocations of income, profit, gain, loss,
and expense (and all items contained therein) for federal income tax purposes
shall be consistent with the allocations of such items set forth in this
Section 5.01, except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704-1(b)(4). The General Partner shall have the authority
to elect the method to be used by the Partnership for allocating items of
income, gain, and expense as required by Section 704(c) of the Code including a
method that may result in a Partner receiving a disproportionately larger share
of the Partnership tax depreciation deductions, and such election shall be
binding on all Partners.

5.02 Distribution of Cash.

(a) The Partnership shall distribute cash on a quarterly (or, at the election of
the General Partner, more frequent) basis, in an amount determined by the
General Partner in its sole and absolute discretion, to the Partners who are
Partners on the Partnership Record Date with respect to such quarter (or other
distribution period) in accordance with Section 5.02(b); provided, however, that
if a new or existing Partner acquires an additional Partnership Interest in
exchange for a Capital Contribution on any date other than the next day after a
Partnership Record Date, the cash distribution attributable to such additional
Partnership Interest relating to the Partnership Record Date next following the
issuance of such additional Partnership Interest (or relating to the Partnership
Record Date if such Partnership Interest was acquired on a Partnership Record
Date) shall be reduced in the proportion to (i) the number of days that such
additional Partnership Interest is held by such Partner bears to (ii) the number
of days between such Partnership Record Date (including such Partnership Record
Date) and the immediately preceding Partnership Record Date.

(b) Except for distributions pursuant to Section 5.06 of this Agreement in
connection with the dissolution and liquidation of the Partnership and subject
to the provisions of Section 5.02(c), 5.02(d), 5.03, 5.05, and 8.07(b) of this
Agreement, all distributions shall be made in accordance with the following
provisions:

(i) any distribution of amounts other than Net Sales Proceeds, (A) first, 100%
to the General Partner until the General Partner has been distributed an
aggregate amount pursuant to this Section 5.02(b)(i)(A) and
Section 5.02(b)(ii)(A) equal to the sum

 

- 18 -



--------------------------------------------------------------------------------

of the Series A Preferred Partnership Unit Priority Distribution and the Series
B Preferred Partnership Unit Priority Distribution and (B) second, to the OP
Unitholders in accordance with their respective Percentage Interests on the
Partnership Record Date.

(ii) any distribution of Net Sales Proceeds (A) first, 100% to the General
Partner until the General Partner has been distributed an aggregate amount
pursuant to this Section 5.02(b)(ii)(A) and Section 5.02(b)(i)(A) equal to the
sum of the Series A Preferred Partnership Unit Priority Distribution and the
Series B Preferred Partnership Unit Priority Distribution; (B) second, 100% to
the OP Unitholders in accordance with their respective Percentage Interests on
the Partnership Record Date until the OP Unitholders have received cumulative
distributions under this Section 5.02(b) with respect to their Common
Partnership Units equal to the aggregate Capital Contributions (excluding any
Capital Contributions made with respect to any Preferred Partnership Units) made
by the OP Unitholders to the Partnership (less any amounts received in
redemption of their Partnership Interests other than the redemption of any
portion of any Partnership Interest that relates to any Preferred Partnership
Units) plus a cumulative, noncompounded pre-tax rate of return thereon of
7.0% per annum, determined by taking into account the dates on which all such
Capital Contributions, distributions and redemptions were made and (C) third,
(1) 85% to the OP Unitholders, in accordance with their respective Percentage
Interests on the Partnership Record Date and (2) 15% to the Special OP
Unitholders in accordance with their respective Special Percentage Interest on
the Partnership Record Date;

(iii) notwithstanding anything to the contrary, the Partnership shall cause to
be distributed to the General Partner an amount that in the aggregate is equal
to the aggregate amount necessary to redeem any Series A Preferred Stock or
Series B Preferred Stock of the General Partner which have been called for
redemption by the General Partner, at such time as is necessary to facilitate
any such redemption and such distribution will cause a redemption of a like
number of Series A Preferred Partnership Units or Series B Preferred Partnership
Units, as the case may be; and

(iv) notwithstanding anything to the contrary in Section 5.02(b)(i) or
Section 5.02(b)(ii), with respect to any distribution that is not a distribution
in liquidation pursuant to Section 5.06, the General Partner may at any time and
from time to time elect to not distribute any amount under Section 5.02(b)(i)(A)
or Section 5.02(b)(ii)(A), as applicable, and instead make a distribution under
Section 5.02(b)(i) or Section 5.02(b)(ii), as applicable, as if
Section 5.02(b)(i)(A) or Section 5.02(b)(ii)(A), as applicable, was not within
Section 5.02(b)(i) or Section 5.02(b)(ii), as applicable.

(c) Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to the Partner or assignee (including by reason of Section 1446 of the
Code), either (i) if the actual amount to be distributed to the Partner equals
or exceeds the amount required to be withheld by the Partnership, the amount
withheld shall be treated as a distribution of cash in the amount of such
withholding to such Partner, or (ii) if the actual amount to be distributed to
the Partner is less than the amount required to be withheld by the Partnership,
the amount required to be withheld

 

- 19 -



--------------------------------------------------------------------------------

shall be treated as a loan (a “Partnership Loan”) from the Partnership to the
Partner on the day the Partnership pays over such amount to a taxing authority.
A Partnership Loan shall be repaid through withholding by the Partnership with
respect to subsequent distributions to the applicable Partner or assignee. In
the event that a Limited Partner (a “Defaulting Limited Partner”) fails to pay
any amount owed to the Partnership with respect to the Partnership Loan within
15 days after demand for payment thereof is made by the Partnership on the
Limited Partner, the General Partner, in its sole and absolute discretion, may
elect to make the payment to the Partnership on behalf of such Defaulting
Limited Partner. In such event, on the date of payment, the General Partner
shall be deemed to have extended a loan (a “General Partner Loan”) to the
Defaulting Limited Partner in the amount of the payment made by the General
Partner and shall succeed to all rights and remedies of the Partnership against
the Defaulting Limited Partner as to that amount. Without limitation, the
General Partner shall have the right to receive any distributions that otherwise
would be made by the Partnership to the Defaulting Limited Partner until such
time as the General Partner Loan has been paid in full, and any such
distributions so received by the General Partner shall be treated as having been
received by the Defaulting Limited Partner and immediately paid to the General
Partner.

Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 5.02(c) shall bear interest at the lesser of (i) the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, or (ii) the maximum
lawful rate of interest on such obligation, such interest to accrue from the
date the Partnership or the General Partner, as applicable, is deemed to extend
the loan until such loan is repaid in full.

(d) In no event may a Partner receive a distribution of cash with respect to a
Partnership Unit if such Partner is entitled to receive a cash dividend as the
holder of record of a REIT Share for which all or part of such Partnership Unit
has been or will be exchanged.

5.03 REIT Distribution Requirements. The General Partner shall use its
reasonable efforts to cause the Partnership to distribute amounts sufficient to
enable the General Partner to pay shareholder dividends that will allow the
General Partner to (i) meet its distribution requirement for qualification as a
REIT as set forth in Section 857 of the Code and (ii) avoid any federal income
or excise tax liability imposed by the Code.

5.04 No Right to Distributions In Kind. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.

5.05 Limitations of Return of Capital Contributions. Notwithstanding any of the
provisions of this Article V, no Partner shall have the right to receive, and
the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.

5.06 Distributions Upon Liquidation. Upon liquidation of the Partnership, after
payment of, or adequate provision for, debts and obligations of the Partnership,
including any Partner loans, any remaining assets of the Partnership shall be
distributed to all Partners in accordance with Section 5.02(b).

 

- 20 -



--------------------------------------------------------------------------------

To the extent deemed advisable by the General Partner, appropriate arrangements
(including the use of a liquidating trust) may be made to assure that adequate
funds are available to pay any contingent debts or obligations.

5.07 Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under the Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article V and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.

ARTICLE VI

RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

6.01 Management of the Partnership.

(a) Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:

(i) to acquire, purchase, own, operate, lease and dispose of any real property
and any other property or assets including, but not limited to notes and
mortgages, that the General Partner determines are necessary or appropriate or
in the best interests of the business of the Partnership;

(ii) to construct buildings and make other improvements on the properties owned
or leased by the Partnership;

(iii) to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;

(iv) to borrow or lend money for the Partnership, issue or receive evidences of
indebtedness in connection therewith, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
indebtedness, and secure such indebtedness by mortgage, deed of trust, pledge or
other lien on the Partnership’s assets;

(v) to pay, either directly or by reimbursement, for all operating costs and
general administrative expenses of the Partnership to third parties or to the
General Partner or its Affiliates as set forth in this Agreement;

 

- 21 -



--------------------------------------------------------------------------------

(vi) to guarantee or become a co-maker of indebtedness of the General Partner or
any Subsidiary thereof, refinance, increase the amount of, modify, amend or
change the terms of, or extend the time for the payment of, any such guarantee
or indebtedness, and secure such guarantee or indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;

(vii) to use assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general administrative expenses of the General Partner, the Partnership or
any Subsidiary of either, to third parties or to the General Partner as set
forth in this Agreement;

(viii) to lease all or any portion of any of the Partnership’s assets, whether
or not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership’s assets so leased
are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;

(ix) to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets; provided, however, that the General
Partner may not, without the consent of all of the Partners, confess a judgment
against the Partnership that is in excess of $20,000 or is not covered by
insurance;

(x) to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;

(xi) to make or revoke any election permitted or required of the Partnership by
any taxing authority;

(xii) to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;

(xiii) to determine whether or not to apply any insurance proceeds for any
property to the restoration of such property or to distribute the same;

(xiv) to establish one or more divisions of the Partnership, to hire and dismiss
employees of the Partnership or any division of the Partnership, and to retain
legal counsel, accountants, consultants, real estate brokers, and such other
persons, as the General Partner may deem necessary or appropriate in connection
with the Partnership business and to pay therefore such reasonable remuneration
as the General Partner may deem reasonable and proper;

 

- 22 -



--------------------------------------------------------------------------------

(xv) to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefore such remuneration as the General
Partner may deem reasonable and proper;

(xvi) to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;

(xvii) to maintain accurate accounting records and to file promptly all federal,
state and local income tax returns on behalf of the Partnership;

(xviii) to distribute Partnership cash or other Partnership assets in accordance
with this Agreement;

(xix) to form or acquire an interest in, and contribute property to, any further
limited or general partnerships, joint ventures or other relationships that it
deems desirable (including, without limitation, the acquisition of interests in,
and the contributions of property to, its Subsidiaries and any other Person in
which it has an equity interest from time to time);

(xx) to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;
and

(xxi) to merge, consolidate or combine the Partnership with or into another
person;

(xxii) to do any and all acts and things necessary or prudent to ensure that the
Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code; and

(xxiii) to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts that
the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing the General
Partner at all times to qualify as a REIT unless the General Partner voluntarily
terminates its REIT status) and to possess and enjoy all of the rights and
powers of a general partner as provided by the Act.

(b) Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.

6.02 Delegation of Authority. The General Partner may delegate any or all of its
powers, rights and obligations hereunder, and may appoint, employ, contract or
otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.

 

- 23 -



--------------------------------------------------------------------------------

6.03 Indemnification and Exculpation of Indemnitees.

(a) Subject to the limitations of Section 6.03(b), to the maximum extent
permitted under the Act in effect from time to time and subject to the
limitations of Section II.G. of the NASAA Guidelines, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
reasonable attorneys’ fees and other legal fees and expenses), judgments, fines,
settlements, and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative
(collectively, “Claims”), that relate to the operations of the Partnership, the
General Partner or any of the Partnership’s Subsidiaries in which such
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise; provided, however, that in no event shall this Section 6.03(a)
enlarge the indemnification permitted below under Section 6.03(b).

(b) Notwithstanding any provision hereof to the contrary:

(i) the Partnership will not indemnify any Indemnitee unless:

(A) the Indemnitee has determined in good faith that the course of conduct which
caused the loss, liability or expenses was in the best interests of the
Partnership;

(B) the Indemnitee was acting on behalf of the Partnership or performing
services for the Partnership;

(C) Such Claim was not the result of:

(1) with respect to the General Partner, the gross negligence, willful
misconduct or fraud of the General Partner;

(2) with respect to any Limited Partner, the gross negligence, willful
misconduct or fraud of the Limited Partner;

(3) with respect to (A) the directors, officers and employees of the General
Partner, (B) the Advisor and (C) the members, managers and employees of the
Advisor, the negligence or misconduct of such Person; or

(4) with respect to the Independent Directors (as defined in the Articles of
Incorporation), the gross negligence or willful misconduct of such Independent
Director; and

(D) any indemnification or agreement to hold harmless may be paid only out of
the Net Assets of the Partnership, and neither the General Partner nor any
Limited Partner shall have any obligation to contribute to the capital of the
Partnership, or otherwise provide funds, to enable the Partnership to fund its
obligations under this Section 6.03;

(ii) notwithstanding anything to the contrary in Section 6.03(b)(i), the
Partnership will not indemnify any Indemnitee for losses, liabilities or
expenses arising from or out of an alleged violation of federal or state
securities laws unless:

 

- 24 -



--------------------------------------------------------------------------------

(A) there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the particular Indemnitee;

(B) such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the particular Indemnitee; or

(C) a court of competent jurisdiction approves a settlement of the claims
against the particular Indemnitee and finds that indemnification of the
settlement and related costs should be made, and the court considering the
matter has been advised of the position of the Securities Exchange Commission
and the published position of any state securities regulatory authority in which
the securities were offered or sold as to indemnification for violations of
securities laws.

(c) The indemnification provided by this Section 6.03 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.

(d) The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

(e) For purposes of this Section 6.03, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.03; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.

(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 6.03 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(h) The provisions of this Section 6.03 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.

 

- 25 -



--------------------------------------------------------------------------------

6.04 Liability of the General Partner.

(a) Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission if the General Partner acted in good
faith. The General Partner shall not be in breach of any duty that the General
Partner may owe to the Limited Partners or the Partnership or any other Persons
under this Agreement or of any duty stated or implied by law or equity provided
the General Partner, acting in good faith, abides by the terms of this
Agreement.

(b) The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership, itself and its shareholders collectively,
that the General Partner is under no obligation to consider the separate
interests of the Limited Partners (including, without limitation, the tax
consequences to Limited Partners or the tax consequences of same, but not all,
of the Limited Partners) in deciding whether to cause the Partnership to take
(or decline to take) any actions. In the event of a conflict between the
interests of its shareholders on one hand and the Limited Partners on the other,
the General Partner shall endeavor in good faith to resolve the conflict in a
manner not adverse to either its shareholders or the Limited Partners; provided,
however, that for so long as the General Partner directly owns a controlling
interest in the Partnership, any such conflict that the General Partner, in its
sole and absolute discretion, determines cannot be resolved in a manner not
adverse to either its shareholders or the Limited Partner shall be resolved in
favor of the shareholders. The General Partner shall not be liable for monetary
damages for losses sustained, liabilities incurred, or benefits not derived by
Limited Partners in connection with such decisions, provided that the General
Partner has acted in good faith.

(c) Subject to its obligations and duties as General Partner set forth in
Section 6.01 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.

(d) Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to continue
to qualify as a REIT or (ii) to prevent the General Partner from incurring any
taxes under Section 857, Section 4981, or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.

(e) Any amendment, modification or repeal of this Section 6.04 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 6.04 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when claims
relating to such matters may arise or be asserted.

 

- 26 -



--------------------------------------------------------------------------------

6.05 Reimbursement of General Partner.

(a) Except as provided in this Section 6.05 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.

(b) The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all REIT Expenses and Administrative Expenses.

6.06 Outside Activities. Subject to Section 6.08 hereof, the Articles of
Incorporation and any agreements entered into by the General Partner or its
Affiliates with the Partnership or a Subsidiary, any officer, director,
employee, agent, trustee, Affiliate or shareholder of the General Partner shall
be entitled to and may have business interests and engage in business activities
in addition to those relating to the Partnership, including business interests
and activities substantially similar or identical to those of the Partnership.
Neither the Partnership nor any of the Limited Partners shall have any rights by
virtue of this Agreement in any such business ventures, interest or activities.
None of the Limited Partners nor any other Person shall have any rights by
virtue of this Agreement or the partnership relationship established hereby in
any such business ventures, interests or activities, and the General Partner
shall have no obligation pursuant to this Agreement to offer any interest in any
such business ventures, interests and activities to the Partnership or any
Limited Partner, even if such opportunity is of a character which, if presented
to the Partnership or any Limited Partner, could be taken by such Person.

6.07 Employment or Retention of Affiliates.

(a) Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price, or
other payment therefore which the General Partner determines to be fair and
reasonable.

(b) The Partnership may lend or contribute to its Subsidiaries or other Persons
in which it has an equity investment, and such Persons may borrow funds from the
Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.

(c) The Partnership may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions as the General
Partner deems are consistent with this Agreement and applicable law.

(d) Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are on terms that are fair and reasonable to the
Partnership.

 

- 27 -



--------------------------------------------------------------------------------

6.08 General Partner Participation. The General Partner agrees that all business
activities of the General Partner, including activities pertaining to the
acquisition, development or ownership of timberland, shall be conducted through
the Partnership or one or more Subsidiary Partnerships; provided, however, that
the General Partner is allowed to make a direct acquisition, but if and only if,
such acquisition is made in connection with the issuance of Additional
Securities, which direct acquisition and issuance have been approved and
determined to be in the best interests of the General Partner and the
Partnership by a majority of the Independent Directors.

6.09 Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable. All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

6.10 Miscellaneous. In the event the General Partner redeems any REIT Shares,
then the General Partner shall cause the Partnership to purchase from the
General Partner a number of Partnership Units as determined based on the
application of the Conversion Factor on the same terms that the General Partner
exchanged such REIT Shares. Moreover, if the General Partner makes a cash tender
offer or other offer to acquire REIT Shares, then the General Partner shall
cause the Partnership to make a corresponding offer to the General Partner to
acquire an equal number of Partnership Units held by the General Partner. In the
event any REIT Shares are exchanged by the General Partner pursuant to such
offer, the Partnership shall redeem an equivalent number of the General
Partner’s Partnership Units for an equivalent purchase price based on the
application of the Conversion Factor.

ARTICLE VII

CHANGES IN GENERAL PARTNER

7.01 Transfer of the General Partner’s Partnership Interest.

(a) The General Partner shall not transfer all or any portion of its General
Partnership Interest or withdraw as General Partner except as provided in or in
connection with a transaction contemplated by Section 7.01(c), (d) or (e).

(b) The General Partner agrees that the Percentage Interest for it will at all
times be in the aggregate at least .1%.

(c) Except as otherwise provided in Section 6.04(b) or Section 7.01(d) or
(e) hereof, the General Partner shall not engage in any merger, consolidation or
other combination with or into another Person or sale of all or substantially
all of its assets, (other than in connection with a

 

- 28 -



--------------------------------------------------------------------------------

change in the General Partner’s state of incorporation or organizational form)
in each case which results in a change of control of the General Partner (a
“Transaction”), unless:

(i) the consent of Limited Partners holding more than 50% of the Percentage
Interests and more than 50% of the Special Percentage Interests of the Limited
Partners is obtained;

(ii) as a result of such Transaction all Limited Partners will receive (A) for
each Partnership Unit an amount of cash, securities, or other property equal to
the product of the Conversion Factor and the greatest amount of cash, securities
or other property paid in the Transaction to a holder of one REIT Share in
consideration of one REIT Share, provided that if, in connection with the
Transaction, a purchase, tender or exchange offer (“Offer”) shall have been made
to and accepted by the holders of more than 50% of the outstanding REIT Shares,
each holder of Partnership Units shall be given the option to exchange its
Partnership Units for the greatest amount of cash, securities, or other property
which a Limited Partner would have received had it (a) exercised its Redemption
Right and (b) sold, tendered or exchanged pursuant to the Offer the REIT Shares
received upon exercise of the Redemption Right immediately prior to the
expiration of the Offer and (B) for each Special Partnership Unit an amount of
cash, securities or other property (as applicable based upon the type of
consideration and the proportions thereof paid to holders of REIT Shares in the
Transaction) equal to the fair market value of such Special Partnership Unit at
such time as determined in good faith by the General Partner by reference to the
value paid for the REIT Shares; or

(iii) the General Partner is the surviving entity in the Transaction and either
(a) the holders of REIT Shares do not receive cash, securities, or other
property in the Transaction or (B) all Limited Partners (other than the General
Partner or any Subsidiary) receive an amount of cash, securities, or other
property (expressed as an amount per REIT Share) that is no less than the
product of the Conversion Factor and the greatest amount of cash, securities, or
other property (expressed as an amount per REIT Share) received in the
Transaction by any holder of REIT Shares and (2) in exchange for their Special
Partnership Units, an amount of cash, securities or other property (as
applicable based upon the type of consideration and proportion thereof paid to
holders of REIT Shares in the Transaction) equal to the fair market value of
such special Partnership Units at such time as determined in good faith by the
General Partner by reference to the value paid for the REIT Shares.

(d) Notwithstanding Section 7.01(c), the General Partner may merge with or into
or consolidate with another entity if immediately after such merger or
consolidation (i) substantially all of the assets of the successor or surviving
entity (the “Survivor”), other than Partnership Units held by the General
Partner, are contributed, directly or indirectly, to the Partnership as a
Capital Contribution in exchange for Partnership Units with a fair market value
equal to the value of the assets so contributed as determined by the Survivor in
good faith and (ii) the Survivor expressly agrees to assume all obligations of
the General Partner, as appropriate, hereunder. Upon such contribution and
assumption, the Survivor shall have the right and duty to amend this Agreement
as set forth in this Section 7.01(d). The Survivor shall in good faith arrive at
a new method for the calculation of the Cash Amount, the REIT Shares Amount and
Conversion Factor for a Partnership Unit after any such merger or consolidation
so as to approximate the existing method for such calculation as closely as
reasonably possible. Such calculation shall take into account, among other
things, the kind and amount of securities, cash and other property that was

 

- 29 -



--------------------------------------------------------------------------------

receivable upon such merger or consolidation by a holder of REIT Shares or
options, warrants or other rights relating thereto, and to which a holder of
Partnership Units could have acquired had such Partnership Units been exchanged
immediately prior to such merger or consolidation. Such amendment to this
Agreement shall provide for adjustment to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for with respect to the Conversion Factor. The Survivor also shall in good faith
modify the definition of REIT Shares and make such amendments to Section 8.05
hereof so as to approximate the existing rights and obligations set forth in
Section 8.05 as closely as reasonably possible. The above provisions of this
Section 7.01(d) shall similarly apply to successive mergers or consolidations
permitted hereunder.

In respect of any transaction described in the preceding paragraph, the General
Partner is required to use its commercially reasonable efforts to structure such
transaction to avoid causing the Limited Partners to recognize a gain for
federal income tax purposes by virtue of the occurrence of or their
participation in such transaction, provided such efforts are consistent with the
exercise of the General Partner’s Board of Directors fiduciary duties to the
shareholders of the General Partner under applicable law.

(e) Notwithstanding Section 7.01(c),

(i) a General Partner may transfer all or any portion of its General Partnership
Interest to (a) a wholly-owned Subsidiary of such General Partner or (b) the
owner of all of the ownership interests of such General Partner, and following a
transfer of all of its General Partnership Interest, may withdraw as General
Partner; and

(ii) the General Partner may engage in a transaction not required by law or by
the rules of any national securities exchange on which the REIT Shares are
listed to be submitted to the vote of the holders of the REIT Shares.

7.02 Admission of a Substitute or Additional General Partner. A Person shall be
admitted as a substitute or additional General Partner of the Partnership only
if the following terms and conditions are satisfied:

(a) the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.05 hereof in connection with such
admission shall have been performed;

(b) if the Person to be admitted as a substitute or additional General Partner
is a corporation or a partnership it shall have provided the Partnership with
evidence satisfactory to counsel for the Partnership of such Person’s authority
to become a General Partner and to be bound by the terms and provisions of this
Agreement; and

(c) counsel for the Partnership shall have rendered an opinion (relying on such
opinions from other counsel and the state or any other jurisdiction as may be
necessary) that the admission of the person to be admitted as a substitute or
additional General Partner is in conformity with the Act, that none of the
actions taken in connection with the admission of such

 

- 30 -



--------------------------------------------------------------------------------

Person as a substitute or additional General Partner will cause (i) the
Partnership to be classified other than as a partnership for federal income tax
purposes, or (ii) the loss of any Limited Partner’s limited liability.

7.03 Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner.

(a) Upon the occurrence of an Event of Bankruptcy as to a General Partner (and
its removal pursuant to Section 7.04(a) hereof) or the death, withdrawal,
removal or dissolution of a General Partner (except that, if a General Partner
is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Partnership shall be dissolved and terminated unless the
Partnership is continued pursuant to Section 7.03(b) hereof. The merger of the
General Partner with or into any entity that is admitted as a substitute or
successor General Partner pursuant to Section 7.02 hereof shall not be deemed to
be the withdrawal, dissolution or removal of the General Partner.

(b) Following the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.04(a) hereof) or the death, withdrawal,
removal or dissolution of a General Partner (except that, if a General Partner
is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Limited Partners, within 90 days after such occurrence, may elect
to continue the business of the Partnership for the balance of the term
specified in Section 2.04 hereof by selecting, subject to Section 7.02 hereof
and any other provisions of this Agreement, a substitute General Partner by
consent of the Limited Partners holding a majority of the Percentage Interests.
If the Limited Partners elect to continue the business of the Partnership and
admit a substitute General Partner, the relationship with the Partners and of
any Person who has acquired an interest of a Partner in the Partnership shall be
governed by this Agreement.

7.04 Removal of a General Partner.

(a) Upon the occurrence of an Event of Bankruptcy as to, or the dissolution of,
a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners. The Limited Partners
may not remove the General Partner, with or without cause.

(b) If a General Partner has been removed pursuant to this Section 7.04 and the
Partnership is continued pursuant to Section 7.03 hereof, such General Partner
shall promptly transfer and assign its General Partnership Interest in the
Partnership to the substitute General Partner approved by a majority in interest
of the Limited Partners in accordance with Section 7.03(b) hereof and otherwise
admitted to the Partnership in accordance with Section 7.02 hereof. At the time
of assignment, the removed General Partner shall be entitled to receive from the
substitute General Partner the fair market value of the General Partnership
Interest of such removed General Partner as reduced by any damages caused to the
Partnership by such General Partner. Such fair market value shall be determined
by an appraiser mutually agreed upon by the

 

- 31 -



--------------------------------------------------------------------------------

General Partner and the Limited Partners holding a majority of the Percentage
Interests within 10 days following the removal of the General Partner. In the
event that the parties are unable to agree upon an appraiser, the removed
General Partner and a majority in interest of the Limited Partners each shall
select an appraiser. Each such appraiser shall complete an appraisal of the fair
market value of the removed General Partner’s General Partnership Interest
within 30 days of the General Partner’s removal, and the fair market value of
the removed General Partner’s General Partnership Interest shall be the average
of the two appraisals; provided, however, that if the higher appraisal exceeds
the lower appraisal by more than 20% of the amount of the lower appraisal, the
two appraisers, no later than 40 days after the removal of the General Partner,
shall select a third appraiser who shall complete an appraisal of the fair
market value of the removed General Partner’s General Partnership Interest no
later than 60 days after the removal of the General Partner. In such case, the
fair market value of the removed General Partner’s General Partnership Interest
shall be the average of the two appraisals closest in value.

(c) The General Partnership Interest of a removed General Partner, during the
time after default until transfer under Section 7.04(b), shall be converted to
that of a special Limited Partner; provided, however, such removed General
Partner shall not have any rights to participate in the management and affairs
of the Partnership, and shall not be entitled to any portion of the income,
expense, profit, gain or loss allocations or cash distributions allocable or
payable, as the case may be, to the Limited Partners. Instead, such removed
General Partner shall receive and be entitled only to retain distributions or
allocations of such items that it would have been entitled to receive in its
capacity as General Partner, until the transfer is effective pursuant to
Section 7.04(b).

(d) All Partners shall have given and hereby do give such consents, shall take
such actions and shall execute such documents as shall be legally necessary and
sufficient to effect all the foregoing provisions of this Section.

ARTICLE VIII

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

8.01 Management of the Partnership. The Limited Partners shall not participate
in the management or control of Partnership business nor shall they transact any
business for the Partnership, nor shall they have the power to sign for or bind
the Partnership, such powers being vested solely and exclusively in the General
Partner.

8.02 Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
to sign, acknowledge, swear to, deliver, file or record, at the appropriate
public offices, any and all documents, certificates, and instruments as may be
deemed necessary or desirable by the General Partner to carry out fully the
provisions of this Agreement and the Act in accordance with their terms, which
power of attorney is coupled with an interest and shall survive the death,
dissolution or legal incapacity of the Limited Partner, or the transfer by the
Limited Partner of any part or all of its Partnership Interest.

8.03 Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as

 

- 32 -



--------------------------------------------------------------------------------

otherwise required by the Act, be required to make any further Capital
Contributions or other payments or lend any funds to the Partnership.

8.04 Ownership by Limited Partner of Corporate General Partner or Affiliate. No
Limited Partner shall at any time, either directly or indirectly, own any stock
or other interest in the General Partner or in any Affiliate thereof, if such
ownership by itself or in conjunction with other stock or other interests owned
by other Limited Partners would, in the opinion of counsel for the Partnership,
jeopardize the classification of the Partnership as a partnership for federal
income tax purposes. The General Partner shall be entitled to make such
reasonable inquiry of the Limited Partners as is required to establish
compliance by the Limited Partners with the provisions of this Section.

8.05 Redemption Right.

(a) Subject to Sections 8.05(b), 8.05(c), 8.05(d), and 8.05(e) and the
provisions of any agreements between the Partnership and one or more Limited
Partners with respect to Common Partnership Units held by them, each Limited
Partner, other than the General Partner, shall have the right (the “Redemption
Right”) to require the Partnership to redeem on a Specified Redemption Date all
or a portion of the Common Partnership Units held by such Limited Partner at an
exchange price equal to and in the form of the Cash Amount to be paid by the
Partnership, provided that such Partnership Units shall have been outstanding
for at least one year. The Redemption Right shall be exercised pursuant to a
Notice of Redemption delivered to the Partnership (with a copy to the General
Partner) by the Limited Partner requesting redemption (the “Redeeming Partner”);
provided, however, that the Partnership shall not be obligated to satisfy such
Redemption Right if the General Partner elects to purchase the Partnership Units
subject to the Notice of Redemption pursuant to Section 8.05(b); and provided,
further, that no Limited Partner may deliver more than two Notices of Redemption
during each calendar year. A Limited Partner may not exercise the Redemption
Right for less than 1,000 Common Partnership Units or, if such Limited Partner
holds less than 1,000 Common Partnership Units, all of the Common Partnership
Units held by such Partner. The Redeeming Partner shall have no right, with
respect to any Partnership Units so exchanged, to receive any distribution paid
with respect to Common Partnership Units if the record date for such
distribution is on or after the Specified Redemption Date.

(b) Notwithstanding the provisions of Section 8.05(a), a Limited Partner that
exercises the Redemption Right shall be deemed to have offered to sell the
Partnership Units described in the Notice of Redemption to the General Partner,
and the General Partner may, in its sole and absolute discretion, elect to
purchase directly and acquire such Partnership Units by paying to the Redeeming
Partner either the Cash Amount or the REIT Shares Amount, as elected by the
General Partner (in its sole and absolute discretion), on the Specified
Redemption Date, whereupon the General Partner shall acquire the Partnership
Units offered for exchange by the Redeeming Partner and shall be treated for all
purposes of this Agreement as the owner of such Partnership Units. If the
General Partner shall elect to exercise its right to purchase Partnership Units
under this Section 8.05(b) with respect to a Notice of Redemption, it shall so
notify the Redeeming Partner within five Business Days after the receipt by the
General Partner of such Notice of Redemption. Unless the General Partner (in its
sole and absolute discretion) shall exercise its right to purchase Partnership
Units from the Redeeming Partner pursuant to this Section 8.05(b), the General
Partner shall not have any obligation to the Redeeming Partner or the
Partnership with respect to the Redeeming Partner’s exercise of the Redemption
Right. In the event the General Partner shall exercise its right to purchase
Partnership Units with respect to the

 

- 33 -



--------------------------------------------------------------------------------

exercise of a Redemption Right in the manner described in the first sentence of
this Section 8.05(b), the Partnership shall have no obligation to pay any amount
to the Redeeming Partner with respect to such Redeeming Partner’s exercise of
such Redemption Right, and each of the Redeeming Partner, the Partnership, and
the General Partner, as the case may be, shall treat the transaction between the
General Partner, as the case may be, and the Redeeming Partner for federal
income tax purposes as a sale of the Redeeming Partner’s Partnership Units to
the General Partner, as the case may be. Each Redeeming Partner agrees to
execute such documents as the General Partner may reasonably require in
connection with the issuance of REIT Shares upon exercise of the Redemption
Right.

(c) Notwithstanding the provisions of Section 8.05(a) and 8.05(b), a Limited
Partner shall not be entitled to exercise the Redemption Right if the delivery
of REIT Shares to such Partner on the Specified Redemption Date by the General
Partner pursuant to Section 8.05(b) (regardless of whether or not the General
Partner would in fact exercise its rights under Section 8.05(b)) would
(i) result in such Partner or any other person owning, directly or indirectly,
REIT Shares in excess of the Ownership Limitation (as defined in the Articles of
Incorporation) and calculated in accordance therewith, except as provided in the
Articles of Incorporation, (ii) result in REIT Shares being owned by fewer than
100 persons (determined without reference to any rules of attribution), except
as provided in the Articles of Incorporation, (iii) result in the General
Partner being “closely held” within the meaning of Section 856(h) of the Code,
(iv) cause the General Partner to own, directly or constructively, 10% or more
of the ownership interests in a tenant of the General Partner’s, the
Partnership’s, or a Subsidiary Partnership’s, real property, within the meaning
of Section 856(d)(2)(B) of the Code, or (v) cause the acquisition of REIT Shares
by such Partner to be “integrated” with any other distribution of REIT Shares
for purposes of complying with the registration provisions of the Securities Act
of 1933, as amended (the “Securities Act”). The General Partner, in its sole and
absolute discretion, may waive the restriction on exchange set forth in this
Section 8.05(c); provided, however, that in the event such restriction is
waived, the Redeeming Partner shall be paid the Cash Amount.

(d) Any Cash Amount to be paid to an Redeeming Partner pursuant to this
Section 8.05 shall be paid on the Specified Redemption Date; provided, however,
that the General Partner may elect to cause the Specified Redemption Date to be
delayed for up to an additional 180 days to the extent required for the General
Partner to cause additional REIT Shares to be issued to provide financing to be
used to make such payment of the Cash Amount. Notwithstanding the foregoing, the
General Partner agrees to use its best efforts to cause the closing of the
acquisition of exchanged Partnership Units hereunder to occur as quickly as
reasonably possible.

(e) Notwithstanding any other provision of this Agreement, the General Partner
shall place appropriate restrictions on the ability of the Limited Partners to
exercise their Redemption Rights as and if deemed necessary to ensure that the
Partnership does not constitute a “publicly traded partnership” under section
7704 of the Code. If and when the General Partner determines that imposing such
restrictions is necessary, the General Partner shall give prompt written notice
thereof (a “Restriction Notice”) to each of the Limited Partners, which notice
shall be accompanied by a copy of an opinion of counsel to the Partnership which
states that, in the opinion of such counsel, restrictions are necessary in order
to avoid the Partnership being treated as a “publicly traded partnership” under
section 7704 of the Code.

(f) The receipt of a request for redemption with respect to REIT Shares held by
stockholders of the General Partner (a “REIT Notice”) shall be deemed to be a
Notice of Redemption given by the General Partner to the Partnership and an
exercise of the Redemption

 

- 34 -



--------------------------------------------------------------------------------

Right with respect to a number of Partnership Units equal to the number of REIT
Shares identified in the REIT Notice. With respect to any Redemption Right
exercised by the General Partner pursuant to this Section 8.05(f), the General
Partner will elect for payment of the Redemption Amount by the Partnership to
the General Partner to be the Cash Amount.

8.06 Registration. Subject to the terms of any agreement between the General
Partner and one or more Limited Partners with respect to Partnership Units held
by them:

(a) Shelf Registration of the Common Stock. Within two weeks prior or subsequent
to the first date upon which the Common Partnership Units owned by any Limited
Partner may be exchanged (or such later date as may be required under applicable
provisions of the Securities Act), the General Partner agrees to file with the
Securities and Exchange Commission (the “Commission”), a shelf registration
statement on Form S-3 (if the General Partner is eligible to use such form)
under Rule 415 of the Securities Act (a “Registration Statement”), or any
similar rule that may be adopted by the Commission, with respect to all of the
shares of Common Stock that may be issued upon exchange of such Partnership
Units pursuant to Section 8.05 hereof (“Exchange Shares”). The General Partner
will use its best efforts to have the Registration Statement declared effective
under the Securities Act. The General Partner need not file a separate
Registration Statement, but may file one Registration Statement covering
Exchange Shares issuable to more than one Limited Partner. The General Partner
further agrees to supplement or make amendments to each Registration Statement,
if required by the rules, regulations or instructions applicable to the
registration form utilized by the General Partner or by the Securities Act or
rules and regulations thereunder for such Registration Statement.

(b) Resale Registration Statement. If a Registration Statement under subsection
(a) above is not available under the securities laws or the rules of the
Commission, or if required to permit the resale of Exchange Shares by
“Affiliates” (as defined in the Securities Act), upon the written request of any
Limited Partner holding at least 20,000 Partnership Units, the General Partner
agrees to file with the Commission a Registration Statement covering the resale
of Exchange Shares by Affiliates or others whose Exchange Shares are not covered
by a Registration Statement filed pursuant to subsection (a) above. The General
Partner will use its best efforts to have the Registration Statement declared
effective under the Securities Act. The General Partner need not file a separate
Registration Statement, but may file one Registration Statement covering
Exchange Shares issuable to more than one Limited Partner. The General Partner
further agrees to supplement or make amendments to each Registration Statement,
if required by the rules, regulations or instructions applicable to the
registration form utilized by the General Partner or by the Securities Act or
rules and regulations thereunder for such Registration Statement.

(c) Listing on Securities Exchange. If the General Partner shall cause the REIT
Shares to be Listed, it will at its expense and as necessary to permit the
registration and sale of the Exchange Shares issuable hereunder, list, maintain
and, when necessary, increase such Listing to include such Exchange Shares.

(d) Registration Not Required. Notwithstanding the foregoing, the General
Partner shall not be required to file or maintain the effectiveness of a
registration statement relating to Exchange Shares after the first date upon
which, in the opinion of counsel to the General Partner, all of the Exchange
Shares covered thereby could be sold by the holders thereof in any period of
three months pursuant to Rule 144 under the Securities Act, or any successor
rule thereto.

 

- 35 -



--------------------------------------------------------------------------------

8.07 Redemption of Special Partnership Units. Upon the earliest to occur of
(a) the termination or nonrenewal of the Advisory Agreement for “cause” (as
defined in the Advisory Agreement), (b) a Termination Event or (c) the Listing,
the Special OP Unitholder (or the Partnership in the case of a termination of
the Advisory Agreement by the General Partner for Cause) shall have the right to
require the Partnership to redeem the Special Partnership Units as provided in
this Section 8.07.

(a) Redemption of Special Partnership Units Upon Termination or Nonrenewal of
Advisory Agreement for Cause. If the Advisory Agreement is terminated or not
renewed by the General Partner for “cause” (as defined in the Advisory
Agreement), the Partnership may redeem all of the Special Partnership Units for
$1, effective as of the date of the termination or nonrenewal of the Advisory
Agreement.

(b) Redemption of Special Partnership Units Upon a Termination Event. Upon the
occurrence of a Termination Event, the Special Partnership Units shall be
redeemed for an aggregate amount equal to the Net Sales Proceeds that would have
been distributed to the Special OP Unitholders under Section 5.02(b)(ii)(C)(2)
if all assets of the Partnership had been sold for their Appraised Value and all
liabilities of the Partnership had been satisfied in full according to their
terms. Payment to Special OP Unitholders upon a Termination Event shall consist
of a non-interest bearing promissory note that will be repaid using the entire
net proceeds of each sale of an asset or assets of the Partnership in connection
with or following the occurrence of the Termination Event. However, payments may
not be made under a promissory note issued in connection with a Termination
Event until either (a) the closing of asset sales that result in aggregate,
cumulative distributions to the OP Unitholders of the Partnership from operating
income, sales proceeds and other sources in an amount equal to their Capital
Contributions to the Partnership (less any amounts received in redemption of
their Partnership Interests) plus a 7.0% cumulative non-compounded annual
pre-tax return thereon, or (b) a Listing (each a “Subsequent Liquidity Event”).
In addition, the amount of the promissory note issued in connection with a
Termination Event will be subject to reduction as of the date of the Subsequent
Liquidity Event by an amount that will ensure that, in connection with the
Subsequent Liquidity Event, the holder of the promissory note does not receive
in excess of 15.0% of the distributions of Net Sales Proceeds that are made or
are deemed to be made by the Partnership after the OP Unitholders have received
or are deemed to have received aggregate, cumulative distributions equal to
their Capital Contributions to the Partnership (less any amounts received in
redemption of their Partnership Interests) plus a 7.0% cumulative noncompounded
annual pre-tax return thereon.

(c) Redemption of Special Partnership Units Upon Listing. Upon the occurrence of
a Listing, the Special Partnership Units shall be redeemed for an aggregate
amount equal to the Net Sales Proceeds that would have been distributed to the
Special OP Unitholders under Section 5.02(b)(ii)(C)(2) if the Partnership had
distributed to the Special OP Unitholders and OP Unitholders upon liquidation an
amount equal to the market value of all of the REIT Shares outstanding on the
date of Listing, calculated based upon the per share value of a REIT Share (the
“Market Value”) being deemed equal to the average closing price, or average of
bid and asked prices, as the case may be, during a period of thirty (30) days
during which such shares are traded beginning 150 days after the Listing.
Payment to the Special OP Unitholders upon a Listing (including a Subsequent
Liquidity Event which is a Listing) shall be in the form of REIT Shares, valued
at Market Value.

(d) Effect and Timing of Redemption of Special Partnership Units. From and after
the date of a Termination Event or a Listing, no distributions, other than the
redemption payments

 

- 36 -



--------------------------------------------------------------------------------

provided for in this Section 8.07, shall be payable with respect to the Special
OP Units. Redemptions under this Section 8.07 shall occur no later than 30 days
after the Termination Event and no later than 240 days after the Listing.

ARTICLE IX

TRANSFERS AND REDEMPTIONS OF LIMITED PARTNERSHIP INTERESTS

9.01 Purchase for Investment.

(a) Each Limited Partner hereby represents and warrants to the General Partner
and to the Partnership that the acquisition of his Partnership Interests is made
as a principal for his account for investment purposes only and not with a view
to the resale or distribution of such Partnership Interest.

(b) Each Limited Partner agrees that he will not sell, assign or otherwise
transfer his Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.01(a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.

9.02 Restrictions on Transfer of Limited Partnership Interests.

(a) Subject to the provisions of 9.02(b), (c) and (d), no Limited Partner may
offer, sell, assign, hypothecate, pledge or otherwise transfer all or any
portion of his Limited Partnership Interest, or any of such Limited Partner’s
economic rights as a Limited Partner, whether voluntarily or by operation of law
or at judicial sale or otherwise (collectively, a “Transfer”) without the
consent of the General Partner, which consent may be granted or withheld in its
sole and absolute discretion. Any such purported transfer undertaken without
such consent shall be considered to be null and void ab initio and shall not be
given effect. The General Partner may require, as a condition of any Transfer to
which it consents, that the transferor assume all costs incurred by the
Partnership in connection therewith.

(b) No Limited Partner may withdraw from the Partnership other than as a result
of a permitted Transfer (i.e., a Transfer consented to as contemplated by clause
(a) above or clause (c) below or a Transfer pursuant to 9.05 below) of all of
his Partnership Units pursuant to this Article IX or pursuant to an exchange of
all of his Partnership Units pursuant to 8.05 or pursuant to redemption of the
Limited Partner’s Special Partnership Units pursuant to 8.07. Upon the permitted
Transfer or redemption of all of a Limited Partner’s Partnership Units, such
Limited Partner shall cease to be a Limited Partner.

(c) Subject to 9.02(d), (e) and (f) below, a Limited Partner may Transfer, with
the consent of the General Partner, all or a portion of his Partnership Units to
(i) a parent or parent’s spouse, natural or adopted descendant or descendants,
spouse of such descendant, or brother or sister, or a trust created by such
Limited Partner for the benefit of such Limited Partner and/or any such
person(s), of which trust such Limited Partner or any such person(s) is a
trustee, (ii) a corporation controlled by a Person or Persons named in
(i) above, or (iii) if the Limited Partner is an entity, its beneficial owners.

 

- 37 -



--------------------------------------------------------------------------------

(d) No Limited Partner may effect a Transfer of its Limited Partnership
Interest, in whole or in part, if, in the opinion of legal counsel for the
Partnership, such proposed Transfer would require the registration of the
Limited Partnership Interest under the Securities Act of 1933, as amended, or
would otherwise violate any applicable federal or state securities or blue sky
law (including investment suitability standards).

(e) No Transfer by a Limited Partner of its Partnership Units, in whole or in
part, may be made to any Person if (i) in the opinion of legal counsel for the
Partnership, the transfer would result in the Partnership’s being treated as an
association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code), (ii) in the opinion of legal
counsel for the Partnership, it would adversely affect the ability of the
General Partner to continue to qualify as a REIT or subject the General Partner
to any additional taxes under Section 857 or Section 4981 of the Code, or
(iii) such transfer is effectuated through an “established securities market” or
a “secondary market (or the substantial equivalent thereof)” within the meaning
of Section 7704 of the Code.

(f) No transfer of any Partnership Units may be made to a lender to the
Partnership or any Person who is related (within the meaning of Regulations
Section 1.752-4(b)) to any lender to the Partnership whose loan constitutes a
nonrecourse liability (within the meaning of Regulations Section 1.752-1(a)(2)),
without the consent of the General Partner, which may be withheld in its sole
and absolute discretion, provided that as a condition to such consent the lender
will be required to enter into an arrangement with the Partnership and the
General Partner to exchange or redeem for the Cash Amount any Partnership Units
in which a security interest is held simultaneously with the time at which such
lender would be deemed to be a partner in the Partnership for purposes of
allocating liabilities to such lender under Section 752 of the Code.

(g) Any Transfer in contravention of any of the provisions of this Article IX
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.

(h) Prior to the consummation of any Transfer under this Article IX, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.

9.03 Admission of Substitute Limited Partner.

(a) Subject to the other provisions of this Article IX, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only with the consent of the General Partner and upon
the satisfactory completion of the following:

(i) The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner.

(ii) To the extent required, an amended Certificate evidencing the admission of
such Person as a Limited Partner shall have been signed, acknowledged and filed
for record in accordance with the Act.

 

- 38 -



--------------------------------------------------------------------------------

(iii) The assignee shall have delivered a letter containing the representation
set forth in Section 9.01(a) hereof and the agreement set forth in
Section 9.01(b) hereof.

(iv) If the assignee is a corporation, partnership or trust, the assignee shall
have provided the General Partner with evidence satisfactory to counsel for the
Partnership of the assignee’s authority to become a Limited Partner under the
terms and provisions of this Agreement.

(v) The assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.02 hereof.

(vi) The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.

(vii) The assignee has obtained the prior written consent of the General Partner
to its admission as a Substitute Limited Partner, which consent may be given or
denied in the exercise of the General Partner’s sole and absolute discretion.

(b) For the purpose of allocating Profits and Losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.03(a)(ii) hereof or,
if no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.

(c) The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article IX to the admission of such Person as a Limited
Partner of the Partnership.

9.04 Rights of Assignees of Partnership Interests.

(a) Subject to the provisions of Sections 9.01 and 9.02 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Interest until the Partnership has received notice thereof.

(b) Any Person who is the assignee of all or any portion of a Limited Partner’s
Limited Partnership Interest, but does not become a Substitute Limited Partner
and desires to make a further assignment of such Limited Partnership Interest,
shall be subject to all the provisions of this Article IX to the same extent and
in the same manner as any Limited Partner desiring to make an assignment of its
Limited Partnership Interest.

9.05 Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the

 

- 39 -



--------------------------------------------------------------------------------

business of the Partnership shall continue if an order for relief in a
bankruptcy proceeding is entered against a Limited Partner, the trustee or
receiver of his estate or, if he dies, his executor, administrator or trustee,
or, if he is finally adjudicated incompetent, his committee, guardian or
conservator, shall have the rights of such Limited Partner for the purpose of
settling or managing his estate property and such power as the bankrupt,
deceased or incompetent Limited Partner possessed to assign all or any part of
his Partnership Interest and to join with the assignee in satisfying conditions
precedent to the admission of the assignee as a Substitute Limited Partner.

9.06 Joint Ownership of Interests. A Partnership Interest may be acquired by two
individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly-held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner from either owner, the
General Partner shall cause the Partnership Interest to be divided into two
equal Partnership Interests, which shall thereafter be owned separately by each
of the former owners.

9.07 Redemption of Partnership Units. The General Partner will cause the
Partnership to redeem Partnership Units, to the extent it shall have legally
available funds therefor, at any time the General Partner redeems shares of
beneficial interest in itself. The number and class or series of Partnership
Units redeemed and the redemption price shall equal the number (multiplied by
the Conversion Factor) of shares of beneficial interest the General Partner
redeems and the redemption price at which the General Partner redeems such
shares, respectively.

ARTICLE X

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

10.01 Books and Records. At all times during the continuance of the Partnership,
the Partners shall keep or cause to be kept at the Partnership’s specified
office true and complete books of account in accordance with generally accepted
accounting principles, including: (a) a current list of the full name and last
known business address of each Partner, (b) a copy of the Certificate of Limited
Partnership and all certificates of amendment thereto, (c) copies of the
Partnership’s federal, state and local income tax returns and reports,
(d) copies of the Agreement and any financial statements of the Partnership for
the three most recent years and (e) all documents and information required under
the Act. Any Partner or its duly authorized representative, upon paying the
costs of collection, duplication and mailing, shall be entitled to inspect or
copy such records during ordinary business hours.

10.02 Custody of Partnership Funds; Bank Accounts.

(a) All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall

 

- 40 -



--------------------------------------------------------------------------------

determine, and withdrawals shall be made only on such signature or signatures as
the General Partner may, from time to time, determine.

(b) All deposits and other funds not needed in the operation of the business of
the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.02(b).

10.03 Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.

10.04 Annual Tax Information and Report. Within 75 days after the end of each
fiscal year of the Partnership, the General Partner shall furnish to each person
who was a Limited Partner at any time during such year the tax information
necessary to file such Limited Partner’s individual tax returns as shall be
reasonably required by law.

10.05 Tax Matters Partner; Tax Elections; Special Basis Adjustments.

(a) The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
The General Partner shall have the right to retain professional assistance in
respect of any audit of the Partnership by the Service and all out-of-pocket
expenses and fees incurred by the General Partner on behalf of the Partnership
as Tax Matters Partner shall constitute Partnership expenses. In the event the
General Partner receives notice of a final Partnership adjustment under
Section 6223(a)(2) of the Code, the General Partner shall either (i) file a
court petition for judicial review of such final adjustment within the period
provided under Section 6226(a) of the Code, a copy of which petition shall be
mailed to all Limited Partners on the date such petition is filed, or (ii) mail
a written notice to all Limited Partners, within such period, that describes the
General Partner’s reasons for determining not to file such a petition.

(b) All elections required or permitted to be made by the Partnership under the
Code or any applicable state or local tax law shall be made by the General
Partner in its sole and absolute discretion.

(c) In the event of a transfer of all or any part of the Partnership Interest of
any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Properties.
Notwithstanding anything contained in Article V of this Agreement, any
adjustments made pursuant to Section 754 shall affect only the successor in
interest to the transferring Partner and in no event shall be taken into account
in establishing, maintaining or computing Capital Accounts for the other
Partners for any purpose under this Agreement. Each Partner will furnish the
Partnership with all information necessary to give effect to such election.

 

- 41 -



--------------------------------------------------------------------------------

10.06 Reports to Limited Partners.

(a) As soon as practicable after the close of each fiscal quarter (other than
the last quarter of the fiscal year), the General Partner shall cause to be
mailed to each Limited Partner a quarterly report containing financial
statements of the Partnership, or of the General Partner if such statements are
prepared solely on a consolidated basis with the General Partner, for such
fiscal quarter, presented in accordance with generally accepted accounting
principles. As soon as practicable after the close of each fiscal year, the
General Partner shall cause to be mailed to each Limited Partner an annual
report containing financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
General Partner, for such fiscal year, presented in accordance with generally
accepted accounting principles. The annual financial statements shall be audited
by accountants selected by the General Partner.

(b) Any Partner shall further have the right to a private audit of the books and
records of the Partnership, provided such audit is made for Partnership
purposes, at the expense of the Partner desiring it and is made during normal
business hours.

ARTICLE XI

AMENDMENT OF AGREEMENT; MERGER

The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partner, may
amend this Agreement in any respect or merge or consolidate the Partnership with
or into any other partnership or business entity (as defined in Section 17-211
of the Act) in a transaction pursuant to Section 7.01(c), (d) or (e) hereof;
provided, however, that the following amendments and any other merger or
consolidation of the Partnership shall require the consent of Limited Partners
holding more than 50% of the Percentage Interests of the Limited Partner and in
the case of any of the following (b), (c) or (d), the consent of the Limited
Partners holding more than 50% of the Special Percentage Interests of the
Limited Partners.

(a) any amendment affecting the operation of the Conversion Factor or the
Redemption Right (except as provided in Section 8.05(d) or 7.01(d) hereof) in a
manner adverse to the Limited Partner;

(b) any amendment that would adversely affect the rights of the Limited Partner
to receive the distributions payable to them hereunder, other than with respect
to the issuance of additional Partnership Units pursuant to Section 4.02 hereof;

(c) any amendment that would alter the Partnership’s allocations of Profit and
Loss to the Limited Partner, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.02 hereof; or

(d) any amendment that would impose on the Limited Partner any obligation to
make additional Capital Contributions to the Partnership.

 

- 42 -



--------------------------------------------------------------------------------

ARTICLE XII

GENERAL PROVISIONS

12.01 Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses set forth in
Exhibit A attached hereto; provided, however, that any Partner may specify a
different address by notifying the General Partner in writing of such different
address. Notices to the Partnership shall be delivered at or mailed to its
specified office.

12.02 Survival of Rights. Subject to the provisions hereof limiting transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their respective legal representatives, successors,
transferees and assigns.

12.03 Additional Documents. Each Partner agrees to perform all further acts and
execute, swear to, acknowledge and deliver all further documents which may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or the Act.

12.04 Severability. If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this Agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.

12.05 Entire Agreement. This Agreement and exhibits attached hereto constitute
the entire Agreement of the Partners and supersede all prior written agreements
and prior and contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.

12.06 Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.

12.07 Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.

12.08 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original copy and all of which together shall
constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.

12.09 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

[Signatures appear on following page]

 

- 43 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Third Amended and Restated Agreement of Limited Partnership, as of the
5th day of August, 2009.

 

GENERAL PARTNER: WELLS TIMBERLAND REIT, INC. By:   /s/ Douglas P. Williams  

Douglas P. Williams

Executive Vice President

LIMITED PARTNER:

WELLS TIMBERLAND MANAGEMENT

ORGANIZATION, LLC

By:   /s/ Troy A. Harris  

Troy A. Harris

Vice President

 

- 44 -



--------------------------------------------------------------------------------

EXHIBIT A

ALLOCATION OF PARTNERSHIP UNITS

 

Partner

   Cash
Contribution    Series A
Preferred
Partnership
Units    Series B
Preferred
Partnership
Units    Common
Partnership
Units    Special
Partnership
Units    Percentage
Interest     Special
Partnership
Percentage
Interest  

GENERAL PARTNER:

                   

Wells Timberland REIT, Inc.

6200 The Corners Parkway

Suite 250

Norcross, Georgia 30091

   $ 171,711,805          17,206,571.528    0    99.9 %    0 %     $ 32,128,000
   32,128                  $ 10,700,000       10,700           

Partner

   Cash
Contribution    Series A
Preferred
Partnership
Units         Common
Partnership
Units    Special
Partnership
Units    Percentage
Interest     Special
Partnership
Percentage
Interest  

LIMITED PARTNER

                   

Wells Timberland Management Organization, LLC

6200 The Corners Parkway

Suite 250

Norcross, Georgia 30092

   $ 2,000          200    0    0.1 %       $ 1,000          0    100      100
% 

TOTAL

   $ 203,000          20,200    100    100 %    100 %                           
         



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF EXERCISE OF REDEMPTION RIGHT

In accordance with Section 8.05 of the Second Amended and Restated Agreement of
Limited Partnership (the “Agreement”) of Wells Timberland Operating Partnership,
L.P., the undersigned hereby irrevocably (i) presents for redemption
____________________ Partnership Units in Wells Timberland Operating
Partnership, L.P. in accordance with the terms of the Agreement and the
Redemption Right referred to in Section 8.05 thereof, (ii) surrenders such
Partnership Units and all right, title and interest therein, and (iii) directs
that the Cash Amount or REIT Shares Amount (as defined in the Agreement) as
determined by the General Partner deliverable upon exercise of the Redemption
Right be delivered to the address specified below, and if REIT Shares (as
defined in the Agreement) are to be delivered, such REIT Shares be registered or
placed in the name(s) and at the address(es) specified below.

 

Dated: ____________________, __________ Name of Limited Partner:      
(Signature of Limited Partner)    (Mailing Address)    (City) (State) (Zip Code)
   Signature Guaranteed by:    If REIT Shares are to be issued, issue to: Please
insert Social Security or identifying number: Name:
                                                             